Case 3:21-cv-00007-RLY-MPB Document 21 Filed 04/06/21 Page 1 of 2 PageID #: 135




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

 In re: Midwestern Pet Foods Marketing, Sales         Case No.: 3:21-cv-00007-RLY-MPB
 Practices and Product Liability




 This Document Relates to:

 SHANDA MARSHALL and CHANLER                          Case No. 3:21-cv-50-RLY-MPB
 POTTS, individually and on behalf of all others
 similarly situated,

                      Plaintiffs,

 v.

 MIDWESTERN PET FOODS, INC.,


                     Defendant.




                        MOTION TO APPEAR PRO HAC VICE
              FILED ON BEHALF OF ATTORNEY REBECCA A. PETERSON

        Kathleen A. DeLaney of the law firm Delaney & Delaney LLC, pursuant to S. D. Ind.

 Local Rule 83-6(a), hereby moves this court for an Order granting Rebecca A. Peterson of

 Lockridge Grindal Nauen P.L.L.P., leave to appear pro hac vice for the purpose of appearing as

 counsel on behalf of Plaintiff Shanda Marshall and Chanler Potts in the above-styled cause only.

 In support of this motion, the undersigned states:

        1.      The Certification of Rebecca A. Peterson, as required by S.D. Ind. Local Rule 83-

 6(b), is attached hereto as Exhibit A.

        2.      Electronic payment in the amount of One Hundred Dollars ($100.00) has been

 submitted via pay.gov contemporaneously with the filing of this motion.
Case 3:21-cv-00007-RLY-MPB Document 21 Filed 04/06/21 Page 2 of 2 PageID #: 136




        WHEREFORE, the undersigned counsel respectfully requests that this Court enter an

 Order granting Rebecca A. Peterson leave to appear pro hac vice for purposes of this cause only.


 Dated: April 6, 2021                             Respectfully submitted,


                                                  /s/ Kathleen A. DeLaney
                                                  Kathleen A. DeLaney
                                                  DELANEY & DELANEY LLC
                                                  3646 North Washington Blvd.
                                                  Indianapolis, IN 46205
                                                  Telephone: (317) 920-0400
                                                  Facsimile: (317) 920-0404
                                                  kathleen@delaneylaw.net
